ALLOWABILITY NOTICE

Claims 1, 4-6, and 8-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate nor render obvious the combination set forth in the independent claim 1, 13 and 15, and specifically does not show wherein “wherein the relationship of 0.10  (H/P)0.8 × {(A-Af)/A} 0.20 is satisfied, where P [mm] represents the distance between neighboring heat conductors along the heat exchanger main body axis direction, H [mm] represents the height of the heat conductors from the outer periphery, A [mm2] represents total heating area of the heat exchanger main body and the heat conductors, and Af [mm2] represents heating area of the heat conductors”. The closest prior art of record is Finke as modified in the previous Office action. As persuasively argued by Applicant, although Finke as modified teaches the majority of claims 1, 13 and 15 limitations, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate “wherein the relationship of 0.10  (H/P)0.8 × {(A-Af)/A} 0.20 is satisfied, where P [mm] represents the distance between neighboring heat conductors along the heat exchanger main body axis direction, H [mm] represents the height of the heat conductors from the outer periphery, A [mm2] represents total heating area of the heat exchanger main body and the heat conductors, and Af [mm2] represents heating area of the heat conductors” as claimed in claim 1, 13 and 15, in combination with other claimed features. Thus, for at least the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number is (571)270-0199.  The examiner can normally be reached on M-F: 5:30am - 2:00pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jianying Atkisson or any of the art unit supervisors, Frantz Jules, and Len Tran can be reached on 571-270-7740, 571-272-6681, and 571-272-1184 respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOSE O CLASS-QUINONES/
Examiner, Art Unit 3763

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763